Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of US Application no. 16/044,650, now US Patent no. 10,828,232, filed 25 July 2018 which is a continuation of US Application no. 15/371,982, now US Patent no. 10,058,477, filed 7 December 2016, which is a continuation of US Application no. 15/246,013, now US Patent no. 9,545,359, filed 24 August 2016, which is a continuation of US Application no. 14/512,167, now US Patent no. 9,521,978, filed 10 October 2014, which is a continuation of US Application no. 13/872,033, now US Patent no. 8,862,228, filed 26 April 2013, which is a continuation of US Application no. 10/786,359, now abandoned, filed 24 February 2004, which is a continuation in part of US Application no. 10/704,366, now US Patent no. 7,220,235, filed 6 November 2003.

Information Disclosure Statement
The information disclosure statement filed 6 October 2020 has been considered.

Response to Amendment
The preliminary amendment filed 16 December 2020 has been acknowledged.  Claims 30-56 are pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 30-32 and 36-53 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Palazzolo et al. (US Publication no. 2004/0082888 – disclosed by Applicant).	
In regard to claims 30 and 48, Palazzolo et al. describes a system and method for determining the depth of compressions to assist a user administering CPR comprising:at least one pad or other structure (i.e., compression monitor 2, para 53) configured to be applied near or at a location (i.e., the sternum) at which the rescuer applies force to produce chest compressions;	at least one motion sensor coupled to the at least one pad or other structure for generating a motion signal during the chest compressions (para 129 teaches use of an accelerometer for measuring compressions; additionally see para 134, 183, and 184 concerning motion analysis); 
	at least one force sensor coupled to the at least one pad or structure for generating a force signal during the chest compressions (para 136, 137, 144, and 184); 	a feedback device (i.e., displacement display 5) configured to provide compression feedback during performance of chest compressions (para 119); and processing circuitry configured to: receive and process the motion signal and the force signal during the chest compressions, determine the compression feedback for the rescuer based on the processed motion signal and the processed force signal (para 189), and generate an output signal for the feedback device to provide the determined compression feedback (para 142-146; feedback is provided to instruct a rescuer on force, depth, holds, etc to achieve proper compression).
	Further in regard to claim 48, the monitoring device of Palazzolo et al. may be operably connected to a defibrillator (para 199).
	In regard to claim 31, one of the sensors may include a moving coil (para 134).
	In regard to claim 32, the monitor of Palazzolo et al. is configured to be mounted to a patient’s skin.
	In regard to claims 36 and 53, the motion sensing components of Palazzolo et al. are considered structurally capable of determining motion in the region of the chest as claimed.
	In regard to claims 37-39, 46, 51, and 52, the device of Palazzolo et al. includes processing circuitry configured to determine chest compliance based on the motion signal and force signal during chest compression (para 189), as well as compression depth (para 53, 73, 83-88, 119) and if the compression is within desired limits (para 142 and 147).
	In regard to claims 40-41 and 47, Palazzolo et al. provides a prompt to the rescuer to perform a particular compression waveform and for assisting the rescuer to properly perform the compression (para 139, 142, 147, 148, and 198).  The prompts may be from a speaker, visual display, vibrator, radio or other means (para 119).
	In regard to claims 42 and 43, the monitor of Palazzolo et al. is configured to acquire and analyze ECG signals during CPR therapy (para 55, 123-126).  Motion induced artifact on the ECG is accounted for (para 123-126).	In regard to claim 44, Palazzolo et al. measures transthoracic impedance to determine to administer a defibrillation shock (para 193-196).
In regard to claim 45, Palazzolo et al. teaches use of an accelerometer for measuring compressions (para 129).
In regard to claim 49, Palazzolo et al. makes use of accelerometers to monitor the compressions (para 53, 129, and 134).  The accelerometers of Palazzolo et al. are configured to obtain similar measurements and perform the same function of providing feedback about chest compression application.
In regard to claim 50, the placement and location of the processing circuitry in the system is considered to comprise insignificant choice in design since the processing circuitry performs the same function as the present invention.  The processing circuitry is considered to operate in the same manner regardless of the location.  Additionally, Palazzolo et al. does suggest that the monitor may be equipped with an AED (para 196).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-35 and 54-56 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palazzolo et al. (US Publication no. 2004/0082888 – disclosed by Applicant) in view of Groenke et al. (US Patent no. 6,125,299 – disclosed by Applicant).
In regard to claims 33-35 and 54-56, Palazzolo et al. is considered to substantially suggest the invention as claimed, including providing defibrillation shocks to the patient with the monitor.  However, Palazzolo et al. do not teach any structural specifics with respect to the pad as a defibrillation electrode.  Groenke et al. describes a automated external defibrillator (AED) with a force sensor to provide feedback to a rescuer regarding proper compression force and rate of compression while delivering CPR (col 1 lines 54-62 and col 2 lines 1-32).  In one embodiment, Groenke et al. depicted in figures 6 and 7, Groenke et al. shows that the force sensor 200 is integrated to a defibrillation pad 150A of the AED (col 6 lines 29-51).  With regard to defibrillation pads, Groenke et al. that it is well known in the prior art an electrically conductive material (i.e., conductive layer 56) (col 4 lines 24-38), conductive hydrogel adhesive (col 6 lines 29-51), and insulative material (disk 76) (col 4 lines 41-44).  In view of the disclosure in Groenke et al. regarding these structural features, they are considered conventional features in the prior art, and therefore well-known.  With respect to the features of Palazzolo et al. that combine the monitor with AED features, modification of the monitor or other structure for delivering the defibrillation shocks to include the claimed structural features is considered to have been obvious to one of ordinary skill in the art at the time of the invention since the features are conventional in defibrillation pad design.  Such modification would include the application of known elements to a known device to yield a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 June 2022